SCHEB, Acting Chief Judge.
Appellee, defendant in the trial court, prevailed in a civil action instituted by appellants, plaintiffs below. Plaintiffs brought suit under section 817.41, Florida Statutes (1985), charging defendant with misleading advertising. The trial court awarded the prevailing defendant attorney’s fees pursuant to section 817.41(6) which provides:
Any person prevailing in a civil action for violation of this section shall be awarded costs, including reasonable attorney’s fees, and may be awarded punitive damages in addition to actual damages proven. This provision is in addition to any other remedies prescribed by law.
Appellants challenge the award of attorney’s fees arguing that such an award to a prevailing defendant is contrary to the legislative intent of the statute. We reject this contention.
The legislative intent is evident from the plain language of the statute. See St. Petersburg Bank and Trust Co. v. Hamm, 414 So.2d 1071 (Fla.1982). As the prevailing party in this action, defendant was entitled to an award of fees under section 817.41(6). Miami Lincoln Mercury, Inc. v. Kramer, 399 So.2d 1003 (Fla. 3d DCA), petition for review dismissed, 408 So.2d 1094 (Fla.1981).
Affirmed.
FRANK, J., and PATTERSON, DAVID F., Associate Judge, concur.